NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                          SUPERIOR COURT OF NEW JERSEY
                                                          APPELLATE DIVISION
                                                          DOCKET NO. A-2231-17T2

STATE OF NEW JERSEY,

           Plaintiff-Respondent,

v.

CHERYL A. SATORIS,

     Defendant-Appellant.
__________________________

                    Submitted December 12, 2018 – Decided September 13, 2019

                    Before Judges Nugent and Mawla.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Gloucester County, Indictment No. 11-07-
                    0722.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Molly O'Donnell Meng, Assistant Deputy
                    Public Defender, of counsel and on the brief).

                    Charles A. Fiore, Gloucester County Prosecutor,
                    attorney for respondent (Dana R. Anton, Senior
                    Assistant Prosecutor, on the brief).

           The opinion of the court was delivered by
NUGENT, J.A.D.

      Defendant, Cheryl A. Satoris, appeals from the judgment entered on a

jury's verdict convicting her of third-degree arson, N.J.S.A. 2C:17-1(b)(2), for

which the trial court sentenced her to a three-year prison term. The court

suspended the sentence 1 and imposed two conditions: "The only conditions of

her . . . suspended sentence [are] to obtain a mental evaluation. . . . The second

condition is to report as directed to probation. They'll set up a schedule to

monitor the mental health component." The court made clear it was not ordering

"full probation" and therefore was not directing defendant to "participate in all

these other conditions of probation." Rather, the court understood that probation

would monitor the mental health component of the suspended sentence, a




1
  The suspension of a state prison term—as distinguished from the suspension
of the imposition of sentence—is not a disposition authorized by the New Jersey
Code of Criminal Justice. "[T]he court may suspend the imposition of sentence"
or impose a term of imprisonment. N.J.S.A. 2C:43:2. See also State v. Cullen,
351 N.J. Super. 505, 507-508 (App. Div. 2002). For purposes of this appeal, in
which the sentence is not challenged, we will construe the judge's disposition to
mean defendant's sentence was suspended for one year, with conditions, as
authorized by the Code. See N.J.S.A. 2C:45-1. If there is any unresolved issue
about the sentence, the parties can address it and the court can amend the
Judgment of Conviction.



                                                                          A-2231-17T2
                                        2
component authorized by N.J.S.A. 2C:45-1(b)(3). The court also ordered that

defendant pay certain financial obligations.

      Defendant argues a single point on this appeal:

             POINT I

             THE     ADMISSION     OF     DEFENDANT'S
             DELUSIONAL STATEMENTS ABOUT THE
             COMMISSIONER, THE ILLUMINATI, DYING
             THREE TIMES A DAY AND COMING BACK TO
             LIFE, AND PEOPLE TRYING TO KILL HER BY
             PUMPING GAS INTO HER APARTMENT
             VIOLATED DEFENDANT'S RIGHTS TO DUE
             PROCESS AND A FAIR TRIAL. (Not raised below).

We affirm.

      A Gloucester County grand jury charged defendant in a 2011 single-count

indictment with second-degree aggravated arson, N.J.S.A. 2C:17-1(a). Two

years later, a jury convicted her of a lesser-included offense, third-degree arson,

N.J.S.A. 2C:17-1(b((2). On appeal, we vacated the judgment of conviction and

remanded the matter for a new trial. State v. Satoris, No. A-1079-13 (App. Div.

July 11, 2016). Defendant stood trial again in 2017, and the jury convicted her

again. The court imposed its sentence and this appeal followed.

      The parties are well acquainted with the facts, which we detailed in our

previous opinion and need not repeat here in their entirety given the single,

narrow issue before us. The parties' primary dispute at defendant's second trial

                                                                           A-2231-17T2
                                        3
was whether a January 6, 2011 early morning fire that started in a living unit

occupied solely by defendant, one of eight units in the two-story Washington

Township building the fire destroyed, was ignited accidentally or deliberately.

On the morning of the fire, defendant told investigators a candle had accidentally

ignited a blanket after she had gone to sleep. The parties each presented a cause

and origin expert on the issue, and each expert came to a different conclusion.

      The State's expert was Washington Township's Fire Marshall and Captain.

He arrived at the fire scene shortly after the fire department received the initial

call. During the ensuing investigation, the Captain and an investigative team

eliminated all accidental causes. They observed an irregular burn pattern—"an

uneven type of pattern"—on a plywood floor in defendant's unit and on tile

leading toward the front door. They also found a metal can beneath blankets in

the sunroom where defendant had slept. The metal can was sent to the police

laboratory where a forensic scientist conducted tests that were positive for a

medium petroleum product, that is, something the equivalent to charcoal starter,

paint thinner, or mineral spirits.      The Captain concluded "the fire was

incendiary, by an ignitable liquid being applied to the sunroom area and leading

towards the front entry door."




                                                                           A-2231-17T2
                                        4
      Defendant's cause and origin expert was a fire and arson investigator who

worked for the Department of Homeland Security as well as the San Diego

Community College District and the Center for Arson Research. She taught at

police and fire academies on various subjects, including fire and arson

investigation and cause and origin of fires. She agreed the fire started in the

sunroom of defendant's unit but she disagreed that the fire was deliberately set.

In her opinion, the fire was accidental. She did not believe investigators on the

scene had sufficiently ruled out accidental causes.     She explained that the

irregular burn pattern observed by investigators could have had any number of

causes, and she believed the cause of the fire was consistent with defendant's

statement to investigators. Because investigators did not test and compare parts

of the floor without the irregular burn pattern with parts of the floor with the

regular burn pattern, and because no floor samples of the floor area with the

irregular burn pattern were tested for an accelerant, defendant's expert did not

believe one could conclude the fire was set deliberately.

      Defendant made the statements at issue on appeal to a resident in a

neighboring unit the day before the fire. The State called the neighbor as a

witness. He said he was walking from his unit to his car when defendant called

him over to the steps where she was sitting. She asked if he was part of the


                                                                         A-2231-17T2
                                       5
conspiracy to kill her. She explained that the Commissioner, the Illuminati, and

other people were pumping gas into her unit, trying to kill her. She also said

she died three times a day and came back to life. She asked if his wife and

grandson were part of the conspiracy. He replied they were not, and she said

she thought she heard his grandson and another child in her attic, moving

around, pumping gas into her unit, so she went to her attic to check it out.

Somehow, one fell through the roof and made a big hole in her kitchen.

Defendant asked the neighbor if he had renter's insurance, because those units

were going to burn down. He did not take her seriously.

      Defendant did not object to the testimony. In fact, she had not objected

to the testimony during her first trial and she did not raise it as an issue on her

appeal from her first conviction. She now claims the trial court should have—

presumably sua sponte—conducted some type of hearing or made an evaluation

under N.J.R.E. 403 and determined whether the statements' probative value was

substantially outweighed by undue prejudice; perhaps with the exception of her

statement that the units were going to burn. She also argues the statements

should have been excluded under N.J.R.E. 404(b), which precludes certain

propensity evidence, namely, other crimes, wrongs, or acts.




                                                                           A-2231-17T2
                                        6
      Generally, our trial courts are vested with broad discretion in determining

whether proffered evidence is relevant, and if so, whether it should be excluded

under N.J.R.E. 403 because its probative value is substantially outweighed by

the risk of undue prejudice, confusion of issues, misleading the jury, or other

considerations. State v. Cole, 229 N.J. 430, 449 (2017) (citing N.J.R.E. 403).

For that reason, we review such decisions for abuse of discretion. Estate of

Hanges v. Metro. Prop. & Cas. Ins. Co., 202 N.J. 369, 383-84 (2010). Here, by

failing to object, defendant deprived the trial judge—the person best suited to

consider defendant's objections and balance the probative value of her

statements against any potential for undue prejudice—of the opportunity to do

so; and thus has deprived us of the benefit of the trial judge's evaluatio n and of

a proper record for appellate review.

      Moreover, given defendant's concession that her statement that the units

were going to burn was both probative and admissible, trial counsel—different

from appellate counsel—may have had a sound tactical reason for seeking to

have her statements admitted in their entirety. Indeed, it is apparent from

defense counsel's cross-examination of defendant's neighbor that counsel sought

to demonstrate that none of defendant's statements could be taken seriously in

view of their bizarre nature.


                                                                           A-2231-17T2
                                        7
      In any event, on the record before us we cannot conclude defendant's

statements about a conspiracy to kill her were clearly capable of producing an

unjust result. R. 2:10-2. Defendant's arguments are without sufficient merit to

warrant further discussion. R. 2:11-3(e)(2). We thus affirm her conviction.

      Affirmed.




                                                                       A-2231-17T2
                                      8